DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive. Applicants arguments, page 6, Discussion, 
1. two longitudinal detachable rails. Prior art  US 2783003 A Ralston, teaches Claim 1 “… tracks attached to the interior of the fuselage at the sides thereof and extending forwardly from the aft end of the fuselage,…”. Ralston also indicates in figure 3, attachment element on plate (31). 
[AltContent: textbox (Attaching elements)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    255
    141
    media_image1.png
    Greyscale

2. a slider… Ralston teaches slider on rails via pins/shafts (41) and rollers (37). 
3. Ralston fig. 2, element (51) is a door. Col. 4, lines 47-48. 
Ralston has 2 doors, elements 51 and 23.
Furthermore, applicant remarks page 8, second paragraph “Therefore, the combination does not disclose a second window aligned with the second removable attachment arrangement for accessing the second removable attachment arrangement.” Examiner holds doors are aligned with attachment arrangements. Examiner also would like to point out “for accessing the second removable attachment arrangement” is not part of claim 1, specification cannot be read into the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

2. Ascertaining the differences between the prior art and the claims at issue.

3. Resolving the level of ordinary skill in the pertinent art.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2783003 A Ralston William P et al., and further in view of US 3194515 A Cohan Sidney.
1.	 Regarding claim 1 Ralston teaches an aircraft comprising- a fuselage (fig. 4 element 10) with a system for rearward mounting and dismounting an engine (fig. 1, element 15), the engine being placed inside a rear part of the aircraft when mounted (fig. 1), but fails to teach the rear part of the aircraft having a removable tailcone and a doorless opening through which the engine is linearly inserted into and removable from the rear part of the aircraft, Ralston further teaches ), the system for rearward mounting and dismounting the engine comprising - a first removable attachment arrangement (fig. 5, element 43) configured to attach the engine to the fuselage in the rear part of the aircraft (fig. 2), wherein the system for rearward mounting and dismounting the engine additionally comprises: a plurality of internal supports fixed in the rear part of the aircraft (fig. 3, element 31), at least two longitudinal detachable rails (fig. 2, element 30 tracks), to be placed on the plurality of internal supports and under the engine(fig.3, element 31), a slider (fig. 5, element 40) to attach to the engine by means of a second removable attachment arrangement (fig. 5, element 37), to be placed on the longitudinal detachable rails, and a plurality of windows on the fuselage for accessing the first removable attachment arrangement and the second removable attachment arrangement (fig. 1, element 51 and element 23), each window in the plurality of windows aligned with at least one of the first removable attachment and the second removable attachment (fig. 1, element 51 aligned), wherein a first window in the plurality of windows is aligned with the first removable attachment arrangement (fig. 1, element 51 aligned) and a second window aligned with the second removable attachment arrangement (fig. 1, element 23 alignment with lower, element 37). However Cohan teaches the rear part of the aircraft having a removable tailcone (fig. 3, tail removed) and a doorless opening through which the engine is linearly inserted into and removable from the rear part of the aircraft (fig. 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft as taught my Ralston with the aft section taught by Cohan in order to “...be moved to any desired location and stored at the latter location on the adapter 26. (col. 2, lines 35-37).

2.	Regarding claim 3 Ralston, as modified teaches the aircraft with a system for rearward mounting and dismounting an engine according to claim 1, wherein the internal supports (fig. 3, element 31) are fixed to bulkheads (fig. 3, element 32) inside the rear part of the aircraft.
3.	Regarding claim 4 Ralston, as modified teaches the aircraft with a system for rearward mounting and dismounting an engine according to claim 1, wherein the engine is placed horizontally when the aircraft is on the ground (fig. 2, element 15 is horizontal).
4.	Regarding claim 5 Ralston, as modified teaches the aircraft with a system for rearward mounting and dismounting an engine according to claim 1, wherein the engine is placed at an angle with respect to the ground when the aircraft is on the ground (fig. 2, element 15 is horizontal), and comprises attachment points at the front of the engine (fig. 2, element 34), the system for rearward mounting and dismounting the engine additionally comprising a pulley attached (fig. 3, element 54) to the rear part of the aircraft (fig. 3, element 54 attached at rear bulkhead 9) and to the attachment points at the front of the engine to allow the sliding of the engine on the detachable rails in a controlled manner (fig. 3, element 54 attached at element 57).
5.	Regarding claim 6 Ralston, as modified discloses the claimed invention except for “wherein the pulley is an electrical pulley operated by a motor”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an electric pulley with a motor to automate the process and reduce human brute force requirements, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
6.	Regarding claim 7 Ralston, as modified teaches the aircraft with a system for rearward mounting and dismounting an engine according to claim 6, wherein the motor of the electrical pulley is placed outside the aircraft (fig. 3, element 59 equal to motor) except for the pulley being electrical. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an electric pulley to automate the process and reduce human brute force requirements, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
7.	Regarding claim 8 Ralston, as modified teaches the aircraft with a system for rearward mounting and dismounting an engine according to claim 5, wherein the fuselage comprises a window for accessing the attachment points at the front of the engine when the engine is mounted (fig. 1, element 70/51 opening/door give access to elements 34 and 37 col. 4, lines 38-48).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642